Wyly, J.
The plaintiff sued the defendant, her natural tutor, for the value of the dotal property of her mother, estimated in the marriage contract at nine hundred and eighty dollars; also for a sum of money and the value of certain property donated (propter nuptias) by the defendant to her mother in said marriage contract; also to recover *611the sum. of one hundred and eighty-seven dollars and eighty-three cents received by the defendant in right of her mother, being an inheritance comiDg to the latter from the succession of her parents,
The defendant denied that the mother of plaintiff ever brought in dowery the sum claimed; also denied that he made the marriage settlement as alleged, and averred that he was then insolvent, and the declaration in the marriage contract that his wife brought to the marriage the sum named, was false and fraudulent, she being without funds; and the declaration that he made to her a donation on account of the marriage was also false and fraudulent, and intended to defraud his creditors, and tiiat his deceased wife was a party to the fraud.
He also set up in compensation the amount of funds expended by him. in support of the plaintiff, his daughter, and also the value of certain personal property which he has given her.
The court rendered judgment in favor of plaintiff for two thousand two hundred and twenty-ñve dollars and eighty-three cents, and recognized her tacit mortgage.
The defendant has appealed.
Our attention has been called to the fact that the cause was tried by the Parish Court which was without jurisdiction, the amount in dispute far exceeding the sum of five hundred dollars. Art. 87, Constitution. See the case of Swan v. Gale, and Caulderwood v. Caulderwood, decided at the Monroe term.
The appellee contends that the plea of want of jurisdiction should have been made before judgment by default.
The court will notice of its own motion at any time the want of jurisdiction ratione materice.
The judgment of a court without jurisdiction ratione materice is a nullity (C. P. 92, 609), and cannot be the subject of revision in this court.
It-is therefore ordered that the judgment appealed from be reversed and annulled, and the suit be dismissed without prejudice to plaintiff’s right to sue in a court of competent jurisdiction.
It is further ordered that plaintiff pay all costs.